United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2556
                                   ___________

Gerry C. DuBose,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
Gerald Ladwig, individually and as an *
agent of Minnesota State Patrol;       * [UNPUBLISHED]
Cardinal Towing, individually and as a *
business associate of Minnesota State *
Patrol; Minnesota State Patrol,        *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: February 6, 2004

                                 Filed: February 17, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

     Gerry C. DuBose appeals the district court’s1 adverse grant of summary
judgment and the court’s subsequent refusal to reconsider its decision. Upon de novo

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
review, see Dennen v. City of Duluth, 350 F.3d 786, 790 (8th Cir. 2003), we find
DuBose’s arguments lack merit, and we conclude the district court properly granted
summary judgment in favor of the defendants. We also conclude that the district
court did not abuse its discretion in declining to reconsider the grant of summary
judgment. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-